DETAILED ACTION
The amendment to Application Ser. No. 16/452,938 filed on February 2, 2021, has been entered. Claims 1-6, 10, 13-17, 19 and 20 are currently amended. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The amendment to Claims 1, 2, 10, 13-17, 19 and 20 has overcome the objection to the claims for minor informalities set forth in the Non-Final Office Action mailed December 8, 2020. The objection to the claims for minor informalities is hereby withdrawn.

The arguments with respect to the rejection of Claims 1-20 under 35 U.S.C. 103 have been fully considered by the Examiner but are not persuasive.
	Specifically, on pages 14-15 of the response filed February 2, 2021, Applicant argues, “There is no telephone that receives any data packets from a terminal device Blatherwick states:
	“In the case of IP phones, it is very often the case that the computing/communication device (i.e. desktop PC/laptop 115 or thin client 120) is physically plugged into the IP phone 110 directly, for example via a simple L2 switch/bridge 145, which may either be embedded in the IP phone 110 or connected to the IP phone 110. This makes it possible for a phone application to "sniff" the layer 2 protocol messages as they transit the IP phone 110 on their way between the attached computing/communication device and the network access switch infrastructure (i.e. network access L2 switch 140).”
	Paragraph 53 of Blatherwick further states:
	“Step 201 a. Since the IP phone's 110 embedded L2 switch/bridge 145 is passively in the path of the messaging from the computing device, it is able to "sniff" the messaging and extract the computing device's IP address and MAC address as well as any supplementary information provided in the protocol.”
	Contrary to Applicant’s assertion that “[t]here is no telephone that receives any data packets from a terminal device”, Blatherwick clearly discloses that the IP phone relays packets between the connected PC/laptop and the network, and extracts the MAC address of the PC/laptop from those packets. The extracted MAC address of the connected PC/laptop is registered in a database in association with the MAC address of the IP phone and a User ID, wherein the User ID is further mapped to the user’s Directory Number (DN), i.e., an element of a user profile. The association of the PC/Laptop with the IP phone is utilized to automatically log the user into the IP phone when the user logs into the PC/Laptop (see Blatherwick fig. 2 and paragraphs 50-62).

	However, in the same field endeavor, Ying discloses a shared IP telephone comprising a storage device in which a plurality of user profiles are maintained, each of the user profiles associating a unique user ID with one or more telephone personalization features (see Ying fig. 3 and paragraphs 46 and 53-54), the share IP telephone further comprising an ID extraction portion and a personalized feature portion that utilizes an ID extracted by the ID extraction portion from a SIP packet received by the IP telephone to look up a corresponding user profile and automatically load the personalization features of the user corresponding to the extracted ID (see Ying figs. 3 and 5 and paragraphs 52-59 and 71-72). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick to store user profiles including the associations of User IDs with device MAC addresses and the users’ directory numbers locally on the IP phone and to automatically log in a user based on the MAC address of the connected PC/Laptop in view of the teachings of Ying for the reasons set forth in the Final Office action. 
	On page 15 of the response, Applicant additionally argues, “Blatherwick's computer and central server (i.e. application server 160) do not review any data packets for MAC addresses to verify anything.” The Examiner respectfully disagrees. As described above, the MAC address of the connected PC/Laptop is utilized to automatically log an associated user on to the IP telephone.
Blatherwick and Ying.
	On page 16 of the response, Applicant argues, “Paragraph 95 of Blatherwick does not suggest that these remote servers be included in an IP phone. It merely says that the call controller, which controls call functions of the IP phone 110, can be integrated into the phone. (See e.g. ¶83 of Blatherwick, explaining that the IP phone 110 and the call controller 155 are the ‘communication subsystem’). Paragraph 95 does not suggest that all the different server and controller elements would all be included in the IP phone. Such a view of Blatherwick is only based on impermissible hindsight reasoning.” The Examiner respectfully disagrees. As described above, the disclosure of Ying is relied upon for teaching an IP phone locally storing user profiles and automatically loading the personalization features from the user profile of a user associated with an ID extracted by the IP phone from a packet. Paragraph 95 of was cited by the Examiner merely to illustrate that Blatherwick contemplated other embodiments other than that explicitly disclosed that could achieve automatically logging a user into IP phone.
	On page 17 of the response, Applicant argues, “The Office Action acknowledges that Blatherwick fails to teach or suggest a phone receiving data packets, doing any type of verification, or activating a user profile based on its evaluation of a MAC address of data packets it receives. (OA, at 7-8). Ying is relied upon for suggesting a phone receive data packets, verify a MAC address of the data packets corresponds to a MAC address Blatherwick is relied upon for disclosing a system and method for automatically logging a user on to an IP phone using a MAC address of a connected PC/Laptop extracted from network traffic traversing the IP phone (see Blatherwick figs. 1-2 and paragraphs 39, 44, 48, and 50-62). Ying is relied upon for disclosing an IP phone storing a plurality of user profiles locally and automatically configuring the IP phone with personalization features of a user profile that is looked up by IP phone using an ID extracted from a packet by the IP phone (see Ying figs. 3 and 5 and paragraphs 26, 32, 49, 52-59 and 71-72).
	Continuing on pages 17-18 of the response, Applicant additionally argues, “Ying's callee identification scheme is based on an analysis of a call transmitted by another device. This call data is not data sent to Ying's phone for transmission into a network - it is data that is terminating at the called telephone, which is shared by multiple users. No data packets that are sent by a terminal device for transmission into a network is evaluated in Ying's callee identification scheme.” The Examiner respectfully disagrees. Blatherwick, not Ying, is relied upon for disclosing extraction of a MAC address of a connected device from network traffic traversing the IP phone.
	On page 18 of the response, Applicant further argues “Ying's callee identification scheme is specifically designed to avoid use of a MAC address or a physical IP address of a particular terminal device as the same device is shared by multiple users. (Ying, at Title, ¶ 32, Fig. 3)). Ying utilizes an SIP address to help identify the callee - not a MAC 
not be able to be accurately identified because multiple callees who share the same phone would all be identified as the potential callee. It would not be possible to perform Ying's principle of operation for identification of the callee as no particular callee could be identified for personalized notification of the call. Such a modification of Blatherwick based on Ying as alleged in the Office Action is not merely a simple substitution of known features, but requires a person of skill in the art to modify Ying's callee identification scheme is a way that would prevent that scheme from functioning to identify the correct callee-which is the entire purpose of Ying's scheme.” The Examiner respectfully disagrees. As stated previously, Ying is relied upon for disclosing an IP phone storing a plurality of user profiles locally and automatically configuring the IP phone with personalization features of a user profile that is looked up by IP phone using an ID extracted from a packet by the IP phone. It would have been obvious to one of ordinary skill in the art to modify the method of Blatherwick by storing the user/device associations locally on the IP phone and to automatically log in a user associated with the MAC address extracted from the packet traversing the phone in view of the teachings of Ying.
	On page 20 of the response, Applicant argues, “The modification proposed in the Office Action is impermissible as it seeks to impermissibly remove the centralized server approach that is the fundamental principle of operation in Blatherwick to a different approach that is not taught or suggested by either reference. Moreover, it suggests a modification of Blatherwick based on Ying that requires a modification of Ying' s callee identification scheme that would result in the scheme being inoperable for Ying's In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Again, Ying is relied upon for disclosing an IP phone storing a plurality of user profiles locally and automatically configuring the IP phone with personalization features of a user profile that is looked up by IP phone using an ID extracted from a packet by the IP phone. In view of the teachings of Ying, it would have been obvious to one of ordinary skill in the art to modify the method of Blatherwick by storing the user/device associations locally on the IP phone, rather than a remote database, and automatically logging on the user associated with the connected PC/Laptop by looking up a particular user/device association using the MAC address of the connected PC/Laptop extracted from the network traffic traversing the IP phone, rather than relying on a remote server to perform this processing.
Additionally, on page 18 of the response, Applicant concludes, “The Office Action failed to set forth any type of rational underpinning for the alleged modification. Instead, only a conclusory allegation is utilized to rationalize the alleged modification. (OA, at 8).” The Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rationale for combining the teachings of Blatherwick and Ying provided in the Non-Final Office action and again below is a simple substitution of one known element for another to obtain predictable results, which is one of the exemplary rationales that may support a conclusion of obviousness. See KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blatherwick et al., Pub. No. EP 2077656 A2, hereby “Blatherwick” in view of Ying et al., Pub. No. US 2005/0232253 A2, hereby “Ying”.

Regarding Claim 1, Blatherwick discloses “A method for automatically registering a user in a desk-share environment comprising a plurality of desks, each desk being equipped with an IP telephone connected to a communication network (Blatherwick figs. 1 and 2 and paragraphs 7-8, 42 and 48: a method of associating at least two communication devices coupled to a data network, e.g., IP phone 110 and PC/laptop 115, wherein the devices may be part of a hotdesk environment and a user of the PC/laptop may automatically be logged in to the IP phone based on the association), the method comprising the steps of:
storing... a first user profile that includes a user identifier to verify a first user and the first user profile also including a MAC address of a first terminal device of the first user (Blatherwick figs. 1 and 2 and paragraphs 40 and 55-60: association database 150 maintains a mapping of a user ID and corresponding user directory number (DN), i.e., a user profile, to the MAC address of a computing device);
connecting the IP telephone to the first terminal device for connecting the first terminal device to the communication network (Blatherwick fig. 1 and paragraphs 39, 44 and 50: PC/laptop 115 is connected to IP phone 110, enabling access to data network 130);
the IP telephone receiving first data packets for transmission into the communication network from the first terminal device after the first terminal device is connected to the IP telephone for connection to the communication network, the first data packets comprising the MAC address of the first terminal device of the first user (Blatherwick figs. 1 and 2 and paragraphs 44 and 52-53: IP phone 110 receives messaging, i.e., first data packets, from the connected PC/laptop 115, the messaging including the MAC address of PC/laptop 115 which is extracted by IP phone 110);
verifying..., that the MAC address of the first data packets received from the first terminal device for transmission into the communication network matches the MAC address of the first terminal device included in the first user profile based on a (Blatherwick figs. 1 and 2 and paragraphs 57-60 and 63-65: application server 160 queries the association database 150 using the MAC address of PC/laptop 115 and, in response to the query, receives the mapping of the PC/laptop 115 to the IP phone 110 as well as the mapping of a computing device user ID to the user’s personal IP phone directory number); and
in response to... determining that the MAC address of the first data packets corresponds to the MAC address of the first terminal device included in the first user profile from the comparison of the MAC address of the first terminal device included in the first user profile, the IP telephone activating the first user profile for use of the IP telephone by the first user (Blatherwick figs. 1 and 2 and paragraphs 48 and 61-62: the user is automatically logged in to IP phone 110 using the user’s personal IP phone directory number received in response to the query).”
However, while Blatherwick discloses the MAC address of the connected PC/laptop is extracted from packets transmitted from the PC/laptop to the network as they pass through the IP phone (Blatherwick fig. 2 and paragraphs 44 and 53), Blatherwick differs from the claimed invention in that the association database is maintaining the association between the user ID, user directory number, and the MAC address of the PC/laptop is remote from the IP phone rather than being stored on the IP phone itself, and in that the association database is queried by the application server and not the IP phone itself. Therefore, Blatherwick does not explicitly disclose “storing, at the IP telephone, a first user profile that includes a user identifier to verify a first user and the first user profile also including a MAC address of a first terminal device of the first user;” and
by the IP telephone, that the MAC address of the first data packets received from the first terminal device for transmission into the communication network matches the MAC address of the first terminal device included in the first user profile based on a comparison of the MAC address of the first data packets to the MAC address of the first terminal device included in the first user profile; and
in response to the IP telephone determining that the MAC address of the first data packets corresponds to the MAC address of the first terminal device included in the first user profile from the comparison of the MAC address of the first terminal device included in the first user profile, the IP telephone activating the first user profile for use of the IP telephone by the first user (emphasis added).”
In the same field of endeavor, Ying discloses a shared multi-user IP telephone device comprising a memory storing a plurality of user profiles, each user profile associated with a unique user ID and one or more personalization features (Ying fig. 3 and paragraphs 37, 42, 46 and 52-53: IP telephone device 35 comprising storage device 340), wherein the IP telephone is configured to extract a user ID from a received packet, locate a corresponding user profile in memory, and configure the IP telephone according to the personalization features indicated in the user profile (Ying figs. 3 and 5 and paragraphs 52-59 and 71-72: personalized feature presentation portion 320 of IP telephone 35 customizes IP telephone 35 based on personalized features indicated by the user profile retrieved from storage device 340 using the user ID extracted by ID extraction portion 310 from a received packet).
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick to store the association database locally in the IP phone and to configure the IP telephone to query the association Ying because doing so constitutes a simple substitution of one known element (an IP phone retrieving a user profile from a local database using identification information extracted from a packet ) for another (a remote server retrieving a user profile from a remote database using identification information extracted from a packet) to obtain predictable and desirable results (automatically logging the determined user into the IP phone). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 9, the combination of Blatherwick and Ying discloses all of the limitations of Claim 1.
Additionally, Blatherwick discloses “wherein the communications network is a local area network (Blatherwick fig. 1 and paragraph 39: data network 130 may be an Ethernet or wireless LAN).”

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Blatherwick, as modified by Ying, discloses “An IP telephone (Blatherwick fig. 1 and paragraph 37: IP telephone 110) comprising:
a processor connected to a non-transitory computer readable medium storing a database (Blatherwick fig. 1 and paragraphs 37 and 214: IP phone 110)”.

Regarding Claim 11, the combination of Blatherwick and Ying discloses all of the limitations of Claim 10.
Ying discloses “wherein the IP telephone is a VoIP telephone (Ying paragraphs 10 and 48-49: shared multi-user IP telephone device 35 is a VoIP phone).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick to utilize VoIP phones as taught by Ying because doing so constitutes a simple substitution of one known element (IP telephones) for another (VoIP telephones) to obtain predictable and desirable results (automatic configuration of VoIP telephones). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Blatherwick, discloses “A non-transitory computer readable medium having code stored thereon, the code defining a method that is performed by a telephone when the telephone runs the code... (Blatherwick figs. 1 and 2 and paragraphs 7-8, 48 and 214: a storage medium comprising computer-readable program code implementing a method of associating at least two communication devices coupled to a data network, e.g., IP phone 110 and PC/laptop 115, wherein the devices may be part of a hotdesk environment and a user of the PC/laptop may automatically be logged in to the IP phone based on the association)”.
a processor connected to a non-transitory computer readable medium storing a database (Blatherwick fig. 1 and paragraphs 37 and 214: IP phone 110)”.

Claims 2, 3, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blatherwick and Ying in view of Hardwicke et al., Pub. No. US 2004/0243701 A1, hereby “Hardwicke”.

Regarding Claim 2, the combination of Blatherwick and Ying discloses all of the limitations of Claim 1.
Additionally, Blatherwick discloses “the IP telephone periodically receiving second data packets for transmission into the communication network from the first terminal device (Blatherwick paragraphs 53 and 147-148: IP phone 110 invalidates the association of PC/laptop 115 after messaging from the connected PC/laptop 115 has ceased for a period of time - while not explicitly stated, it is apparent that IP phone 110 continues to receive messages from the connected PC/laptop 115).” 
However, while Blatherwick suggests that the IP telephone continues to receive messages from the connected PC/laptop (Blatherwick paragraphs 53 and 147-148), the combination of Blatherwick and Ying does not explicitly disclose “the IP telephone verifying a MAC address of the second data packets is the MAC address of the first terminal device included in the first user profile by a comparison of the MAC address of the second data packets to the MAC address of the first terminal device included in the first user profile to maintain the first user profile being active on the IP telephone.”
In the same field of endeavor, Hardwicke discloses a method for automatically logging a user into a IP telephone in a hot-desking office environment wherein the MAC address of a PC connected to a switch port is checked against a MAC address associated with the switch port in a database and wherein the association of the user and the IP telephone is maintained when the MAC address of the PC connected to the switch port (Hardwicke figs. 4 and 6 and paragraph 59: “If at step 54 the system finds that the switch port is already associated with a device in the database, a check is made to see whether device MAC address which has been read from the switch port matches the MAC address which is stored in the database for that switch port. If there is a match, the algorithm ends there.”).”
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick, as modified by Ying, to keep a first user logged in to the IP telephone upon determining that the MAC address extracted from the messages of the connected PC/laptop match the MAC address stored in the association database as taught by Hardwicke because doing so constitutes applying a known technique (determining the MAC address of a device connected to a switch port matches the MAC address associated with the switch port in a database and maintaining the association of the user with the IP telephone in response thereto) to known devices and/or methods (an IP telephone) ready for improvement to yield predictable and desirable results (keeping the first user logged in to the IP phone). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 3, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 2.
Additionally, Ying discloses “wherein the first user profile is stored in a database of the IP telephone... (Ying fig. 3 and paragraphs 37, 42, 46 and 52-53: IP telephone device 35 comprises storage device 340 that stores a plurality of user profiles, each user profile including a unique user ID)”.
Blatherwick to store the association database locally in the IP phone and to configure the IP telephone to query the association database using the MAC address of the PC/laptop extracted from the traversing packets as taught by Ying for the reasons set forth in the rejection of Claim 1.
While Blatherwick discloses that the user may be logged out of the IP phone automatically in response to the IP phone ceasing to receive messaging from the connected PC/laptop (Blatherwick paragraphs 147-148 and 167-174), the combination of Blatherwick and Ying does not explicitly disclose “receiving, by the IP telephone, third data packets for transmission into the communication network after the second data packets are received, the third data packets having a new MAC address;
in response to the IP telephone determining that the new MAC address of the third data packets does not correspond with the MAC address of the first terminal device included in the first user profile based on a comparison of the new MAC address of the third data packets with the MAC address of the first terminal device included in the first user profile resulting in the new MAC address not matching the MAC address of the first terminal device included in the first user profile, the IP telephone deactivating the first user profile;
checking, by the IP telephone, whether the new MAC address is a MAC address of a second user profile of the database based on a comparison of the new MAC address of the third data packets to the MAC address of the second user profile; and
in response to the IP telephone determining that the new MAC address is the MAC address of the second user profile stored in the database from the comparison of 
In the same field of endeavor, Hardwicke discloses a method for automatically logging a user into a IP telephone in a hot-desking office environment wherein the MAC address of a PC connected to a switch port is checked against a MAC address associated with the switch port in a database and in response to determining that the MAC address of the connected PC is different from the MAC address associated with the switch port in the database, the database is updated with the new association and an associated IP telephone is automatically configured according to the user profile of the user associated with the PC (Hardwicke figs. 4, 6 and 7 and paragraphs 29-32 and 57-63: “If at step 54 the system finds that the switch port is already associated with a device in the database, a check is made to see whether the device MAC address which has been read from the switch port matches the MAC address which is stored in the database for that switch port. If there is a match, the algorithm ends there. If not, there has been some change, and the association is marked at step 59 for testing.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick, as modified by Ying, to log out a first user from the IP telephone and log in a second user automatically upon determining that the MAC address extracted from the messaging of the connected PC/laptop does not match the MAC address stored in the association database as taught by Hardwicke because doing so constitutes applying a known technique (determining the MAC address of a device connected to a switch port does not match the MAC address associated with the switch port in a database and automatically configuring an IP telephone with a user profile in response to the determination) to known devices (an IP telephone) ready for improvement to yield predictable and desirable results (logging a second user into the IP phone automatically). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 7, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 2.
Additionally, Blatherwick discloses “wherein the method further comprises a step of detecting a stop of data traffic received from the first terminal device (Blatherwick paragraphs 147-148 and 167-174: IP phone 110 invalidates the association of PC/laptop 115 after messaging from the connected PC/laptop 115 has ceased for a period of time and the user is logged out of the IP phone).”

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 3.

Claims 4-6, 8, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blatherwick, Ying and Hardwicke in view of Kurupacheril et al., Pub. No. US 2014/0113589 A1, hereby “Kurupacheril”.

Regarding Claim 4, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 2.
Blatherwick discloses that the user may be logged out of the IP phone automatically in response to the IP phone ceasing to receive messaging from the connected PC/laptop (Blatherwick paragraphs 147-148 and 167-174), the combination of Blatherwick and Ying does not explicitly disclose “receiving, by the IP telephone, third data packets for transmission into the communication network after the second data packets are received, the third data packets having a new MAC address;
in response to the IP telephone determining that the new MAC address of the third data packets does not correspond with the MAC address of the first terminal device included in the first user profile, the IP telephone deactivating the first user profile;
checking, by the IP telephone, whether the new MAC address is a MAC address of any second user profiles of a database; and
the IP telephone activating a default user profile in response to determining that the new MAC address of the third data packets is not the MAC address of any of the second user profiles.”
In the same field of endeavor, Hardwicke discloses a method for automatically logging a user into a IP telephone in a hot-desking office environment wherein the MAC address of a PC connected to a switch port is checked against a MAC address associated with the switch port in a database and in response to determining that the MAC address of the connected PC is different from the MAC address associated with the switch port in the database, the database is updated with the new association and an associated IP telephone is automatically configured according to the user profile of the user associated with the PC (Hardwicke figs. 4, 6 and 7 and paragraphs 29-32 and 57-63: “If at step 54 the system finds that the switch port is already associated with a device in the database, a check is made to see whether the device MAC address which has been read from the switch port matches the MAC address which is stored in the database for that switch port. If there is a match, the algorithm ends there. If not, there has been some change, and the association is marked at step 59 for testing.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick, as modified by Ying, to log out a first user from the IP telephone and log in a second user automatically upon determining that the MAC address extracted from the messaging of the connected PC/laptop does not match the MAC address stored in the association database as taught by Hardwicke for the reasons set forth in the rejection of Claim 3.
However, while Hardwicke discloses that the IP telephone can be configured with a second user profile upon determining that the MAC address of a device connected to a switch port is different from the MAC address associated with the switch port in the database (Hardwicke paragraphs 57-63), the combination of Blatherwick, Ying and Hardwicke does not explicitly disclose “the IP telephone activating a default user profile in response to determining that the new MAC address of the third data packets is not the MAC address of any of the second user profiles.”
In the same field of endeavor, Kurupacheril discloses loading a default configuration, i.e., a default profile, onto an IP telephone when a detected username does not match the username of a stored user profile (Kurupacheril figs. 3 and 5 and paragraph 25, 28, 30, 35-37: telephone 210 may be provided with a default configuration when the signal received from the user device does not comprise a known unified communications (UC) username).
Blatherwick, as modified by Ying and Hardwicke, to load a default profile onto the IP telephone when the MAC address extracted by the IP telephone is not associated with a user profile as taught by Kurupacheril because doing so constitutes applying a known technique (loading a default configuration on an IP telephone when a detected username does not match a known user profile) to known devices and/or methods (an IP telephone) ready for improvement to yield predictable and desirable results (enabling use of the IP telephone by an unregistered user). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

	
Regarding Claim 5, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 2.
While Blatherwick discloses that the user may be logged out of the IP phone automatically in response to the IP phone ceasing to receive messaging from the connected PC/laptop (Blatherwick paragraphs 147-148 and 167-174), the combination of Blatherwick and Ying does not explicitly disclose “receiving, by the IP telephone, third data packets for transmission into the communication network after the second data packets are received, the third data packets having a new MAC address;
in response to determining that the new MAC address of the third data packets does not correspond with the MAC address of the first terminal device that is included in the first user profile, the IP telephone deactivating the first user profile;

the IP telephone activating a previously activated user profile that was activated prior to the first user profile being activated in response to determining that the new MAC address is not the MAC address of any of the second user profiles of the database.”
In the same field of endeavor, Hardwicke discloses a method for automatically logging a user into a IP telephone in a hot-desking office environment wherein the MAC address of a PC connected to a switch port is checked against a MAC address associated with the switch port in a database and in response to determining that the MAC address of the connected PC is different from the MAC address associated with the switch port in the database, the database is updated with the new association and an associated IP telephone is automatically configured according to the user profile of the user associated with the PC (Hardwicke figs. 4, 6 and 7 and paragraphs 29-32 and 57-63: “If at step 54 the system finds that the switch port is already associated with a device in the database, a check is made to see whether the device MAC address which has been read from the switch port matches the MAC address which is stored in the database for that switch port. If there is a match, the algorithm ends there. If not, there has been some change, and the association is marked at step 59 for testing.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick, as modified by Ying, to log out a first user from the IP telephone and log in a second user automatically upon determining that the MAC address extracted from the messaging of the connected Hardwicke for the reasons set forth in the rejection of Claim 3.
However, while Hardwicke discloses that the IP telephone can be configured with a second user profile upon determining that the MAC address of a device connected to a switch port is different from the MAC address associated with the switch port in the database (Hardwicke paragraphs 57-63), the combination of Blatherwick, Ying and Hardwicke does not explicitly disclose “the IP telephone activating a previously activated user profile that was activated prior to the first user profile being activated in response to determining that the new MAC address is not the MAC address of any of the second user profiles of the database.”
In the same field of endeavor, Kurupacheril discloses loading the user profile of the previous user on an IP telephone when a detected username does not match a known user profile (Kurupacheril figs. 3 and 5 and paragraph 25, 33-35 and 37-38: telephone 210 may return to the previous user profile when the signal received from the user device does not comprise a known unified communications (UC) username).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick, as modified by Ying and Hardwicke, to load the user profile of the previous user onto the IP telephone when the MAC address extracted by the IP telephone is not associated with a user profile as taught by Kurupacheril because doing so constitutes applying a known technique (loading the profile of the previous user on an IP telephone when a detected username does not match a known user profile) to known devices and/or methods (an IP telephone) ready for improvement to yield predictable and desirable results (enabling use of the IP telephone by an unregistered user). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 6, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 2.
While Blatherwick discloses that the user may be logged out of the IP phone automatically in response to the IP phone ceasing to receive messaging from the connected PC/laptop (Blatherwick paragraphs 147-148 and 167-174), the combination of Blatherwick and Ying does not explicitly disclose “receiving, by the IP telephone, third data packets for transmission into the communication network after the second data packets are received, the third data packets having a new MAC address;
in response to determining that the new MAC address of the third data packets does not correspond with the MAC address of the first terminal device that is included in the first user profile, the IP telephone deactivating the first user profile;
checking, by the IP telephone, whether the new MAC address is a MAC address of any second user profiles of a database based on a comparison of the new MAC address of the third data packets to the MAC address of the second user profiles; and
the IP telephone activating an emergency calls only mode in response to determining that the new MAC address is not the MAC address of any of the second user profiles of the database.”
In the same field of endeavor, Hardwicke discloses a method for automatically logging a user into a IP telephone in a hot-desking office environment wherein the MAC address of a PC connected to a switch port is checked against a MAC address associated with the switch port in a database and in response to determining that the MAC address (Hardwicke figs. 4, 6 and 7 and paragraphs 29-32 and 57-63: “If at step 54 the system finds that the switch port is already associated with a device in the database, a check is made to see whether the device MAC address which has been read from the switch port matches the MAC address which is stored in the database for that switch port. If there is a match, the algorithm ends there. If not, there has been some change, and the association is marked at step 59 for testing.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick, as modified by Ying, to log out a first user from the IP telephone and log in a second user automatically upon determining that the MAC address extracted from the messaging of the connected PC/laptop does not match the MAC address stored in the association database as taught by Hardwicke for the reasons set forth in the rejection of Claim 3.
However, while Hardwicke discloses that the IP telephone can be configured with a second user profile upon determining that the MAC address of a device connected to a switch port is different from the MAC address associated with the switch port in the database (Hardwicke paragraphs 57-63), the combination of Blatherwick, Ying and Hardwicke does not explicitly disclose “the IP telephone activating an emergency calls only mode in response to determining that the new MAC address is not the MAC address of any of the second user profiles of the database.”
In the same field of endeavor, Kurupacheril discloses loading a default configuration, i.e., a default profile, that only allows emergency calls onto an IP (Kurupacheril figs. 3 and 5 and paragraph 25, 28, 30, 35-37: telephone 210 may be provided with a default configuration when the signal received from the user device does not comprise a known unified communications (UC) username, wherein the default profile may only allow emergency calls).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick, as modified by Ying and Hardwicke, to load a default profile onto the IP telephone when the MAC address extracted by the IP telephone is not associated with a user profile as taught by Kurupacheril because doing so constitutes applying a known technique (loading a default configuration on an IP telephone when a detected username does not match a known user profile) to known devices and/or methods (an IP telephone) ready for improvement to yield predictable and desirable results (enabling use of the IP telephone by an unregistered user). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 8, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 7.
However, while Blatherwick discloses that the user may be logged out of the IP phone automatically in response to the IP phone ceasing to receive messaging from the connected PC/laptop (Blatherwick paragraphs 147-148 and 167-174), the combination of Blatherwick, Ying and Hardwicke does not explicitly disclose “in response to detecting the stop of the data traffic received from the first terminal device, the IP telephone proceeding according to a preselected option from a number of options 
In the same field of endeavor, Kurupacheril discloses loading a default configuration, i.e., a default profile, onto an IP telephone when a signal has not been received from a connected device for a predetermined period of time (Kurupacheril figs. 2 and 5 and paragraph 17, 25, 28-29, 37 and 39: telephone 210 may activate a default configuration when the telephone has not received a signal from a user device).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick, as modified by Ying and Hardwicke, to load a default profile onto the IP telephone when messages from the connected PC/laptop have ceased for a predetermined period of time as taught by Kurupacheril because doing so constitutes applying a known technique (loading a default configuration on an IP telephone when the IP phone has stopped receiving a signal from a connected device) to known devices and/or methods (an IP telephone) ready for improvement to yield predictable and desirable results (enabling use of the IP telephone without a PC/laptop being connected). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 15, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 14. 
However, while Hardwicke discloses that the IP telephone can be configured with a second user profile upon determining that the MAC address of a device connected to a switch port is different from the MAC address associated with the switch port in the database (Hardwicke paragraphs 57-63), the combination of Blatherwick, Ying and Hardwicke does not explicitly disclose “wherein the IP telephone also checks whether the new MAC address of the third data packet is a MAC address of any second user profiles stored in the database and activates a default user profile in response to determining that the new MAC address of the third data packets is not the MAC address of any of the second user profiles (emphasis added).”
In the same field of endeavor, Kurupacheril discloses loading a default configuration, i.e., a default profile, onto an IP telephone when a detected username does not match the username of a stored user profile (Kurupacheril figs. 3 and 5 and paragraph 25, 28, 30, 35-37: telephone 210 may be provided with a default configuration when the signal received from the user device does not comprise a known unified communications (UC) username).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the IP phone of Blatherwick, as modified by Ying and Hardwicke, to load a default profile when the MAC address extracted by the IP telephone is not associated with a user profile as taught by Kurupacheril for the reasons set forth in the rejection of Claim 4.

Regarding Claim 16, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 14.
However, while Hardwicke discloses that the IP telephone can be configured with a second user profile upon determining that the MAC address of a device connected to a switch port is different from the MAC address associated with the switch port in the database (Hardwicke paragraphs 57-63), the combination of Blatherwick, Ying and Hardwicke does not explicitly disclose “wherein the IP telephone also checks whether and activates a previously active user profile in response to determining that the new MAC address of the third data packets is not the MAC address of any of the second user profiles (emphasis added).”
In the same field of endeavor, Kurupacheril discloses loading the user profile of the previous user on an IP telephone when a detected username does not match a known user profile (Kurupacheril figs. 3 and 5 and paragraph 25, 33-35 and 37-38: telephone 210 may return to the previous user profile when the signal received from the user device does not comprise a known unified communications (UC) username).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the IP phone of Blatherwick, as modified by Ying and Hardwicke, to load the user profile of the previous user when the MAC address extracted by the IP telephone is not associated with a user profile as taught by Kurupacheril for the reasons set forth in the rejection of Claim 5.

Regarding Claim 17, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 14.
However, while Hardwicke discloses that the IP telephone can be configured with a second user profile upon determining that the MAC address of a device connected to a switch port is different from the MAC address associated with the switch port in the database (Hardwicke paragraphs 57-63), the combination of Blatherwick, Ying and Hardwicke does not explicitly disclose “wherein the IP telephone also checks whether the new MAC address of the third data packets is a MAC address of any second user profiles stored in the database and activates an emergency calls only mode in response to determining that the new MAC address of the third data packets is not a MAC address of any of the second user profiles of the database (emphasis added).”
In the same field of endeavor, Kurupacheril discloses loading a default configuration, i.e., a default profile, that only allows emergency calls onto an IP telephone when a detected username does not match the username of a stored user profile (Kurupacheril figs. 3 and 5 and paragraph 25, 28, 30, 35-37: telephone 210 may be provided with a default configuration when the signal received from the user device does not comprise a known unified communications (UC) username, wherein the default profile may only allow emergency calls).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the IP phone of Blatherwick, as modified by Ying and Hardwicke, to load a default profile when the MAC address extracted by the IP telephone is not associated with a user profile as taught by Kurupacheril for the reasons set forth in the rejection of Claim 6.

Regarding Claim 20, the combination of Blatherwick and Ying discloses all of the limitations of Claim 19.
Additionally, Blatherwick discloses “verifying a MAC address of second data packets received from the first terminal device after the first data packets are received is the MAC address of the first terminal device included in the first user profile based on a comparison of the MAC address of the second data packets to the MAC address of the first terminal device included in the first user profile to maintain the first user profile being active on the telephone (Blatherwick paragraphs 147-148 and 167-174: IP phone 110 invalidates the association of PC/laptop 115 after messaging from the connected PC/laptop 115 has ceased for a period of time and the user is logged out of the IP phone - while not explicitly stated, it is apparent that the associated user remains logged in to IP phone 110 while the IP phone continues to receive messages from the connected PC/laptop).”
However, while Blatherwick discloses that the user may be logged out of the IP phone automatically in response to the IP phone ceasing to receive messaging from the connected PC/laptop (Blatherwick paragraphs 147-148 and 167-174), the combination of Blatherwick and Ying does not explicitly disclose “in response to the MAC address of the second data packets not corresponding to the MAC address of the first terminal device included in the first user profile being determined based on the comparison of the MAC address of the second data packets to the MAC address of the first terminal device included in the first user profile, the telephone checking whether the MAC address of the second data packets corresponds to a MAC address of any second user profiles stored in the database;
in response to the telephone determining that the MAC address of the second data packets does not correspond to the MAC address of any of the second user profiles, performing one of: (i) deactivating the first user profile and activating a default user profile; and (ii) deactivating the first user profile and activating an emergency calls only mode.”
In the same field of endeavor, Hardwicke discloses a method for automatically logging a user into a IP telephone in a hot-desking office environment wherein the MAC address of a PC connected to a switch port is checked against a MAC address associated with the switch port in a database and in response to determining that the MAC address of the connected PC is different from the MAC address associated with the switch port in (Hardwicke figs. 4, 6 and 7 and paragraphs 29-32 and 57-63: “If at step 54 the system finds that the switch port is already associated with a device in the database, a check is made to see whether the device MAC address which has been read from the switch port matches the MAC address which is stored in the database for that switch port.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the program code comprised by the storage medium of Blatherwick, as modified by Ying, to log out a first user from the IP telephone and log in a second user automatically upon determining that the MAC address extracted from the messaging of the connected PC/laptop does not match the MAC address stored in the association database as taught by Hardwicke for the reasons set forth in the rejection of Claim 3.
However, while Hardwicke discloses that the IP telephone can be configured with a second user profile upon determining that the MAC address of a device connected to a switch port is different from the MAC address associated with the switch port in the database (Hardwicke paragraphs 57-63), the combination of Blatherwick, Ying and Hardwicke does not explicitly disclose “in response to the telephone determining that the MAC address of the second data packets does not correspond to the MAC address of any of the second user profiles, performing one of: (i) deactivating the first user profile and activating a default user profile; and (ii) deactivating the first user profile and activating an emergency calls only mode.”
Kurupacheril discloses loading a default configuration, i.e., a default profile, onto an IP telephone when a detected username does not match the username of a stored user profile (Kurupacheril figs. 3 and 5 and paragraph 25, 28, 30, 35-37: telephone 210 may be provided with a default configuration when the signal received from the user device does not comprise a known unified communications (UC) username).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the IP phone of Blatherwick, as modified by Ying and Hardwicke, to load a default profile when the MAC address extracted by the IP telephone is not associated with a user profile as taught by Kurupacheril for the reasons set forth in the rejection of Claim 4.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blatherwick and Ying in view of Rice, Pub. No. US 2010/0061533 A1.

Regarding Claim 12, the combination of Blatherwick and Ying discloses all of the limitations of Claim 10.
However, while Blatherwick discloses that the determined user is logged in to the IP phone automatically (Blatherwick paragraphs 48 and 61-62), the combination of Blatherwick and Ying does not explicitly disclose “wherein the IP telephone is also configured to activate the first user profile according to a predetermined time schedule.”
In the same field of endeavor, Rice discloses “wherein the IP telephone is also configured to activate the first user profile according to a predetermined time schedule (Rice paragraph 16, 37 and 46: an IP phone may activate and deactivate a particular end user's telephony profile information based on a schedule).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick, as modified by Ying, to automatically log in a user to the IP telephone based on a schedule as taught by Rice because doing so constitutes applying a known technique (automatically logging a user into an IP telephone based on a schedule) to known devices and/or methods (an IP telephone) ready for improvement to yield predictable and desirable results (logging a user into the IP phone automatically without requiring the user to connect the PC/laptop). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blatherwick and Ying in view of Kurupacheril.

Regarding Claim 18, the combination of Blatherwick and Ying discloses all of the limitations of Claim 10.
However, while Blatherwick discloses that the user may be logged out of the IP phone automatically in response to the IP phone ceasing to receive messaging from the connected PC/laptop (Blatherwick paragraphs 147-148 and 167-174), the combination of Blatherwick and Ying does not explicitly disclose “in response to detecting the stop of the data traffic received from the first terminal device, the IP telephone proceeding according to a preselected option from a number of options selected from the group consisting of activating a default user profile, activating an emergency calls only mode, and maintaining the activated first user profile.”
Kurupacheril discloses loading a default configuration, i.e., a default profile, onto an IP telephone when a signal has not been received from a connected device for a predetermined period of time (Kurupacheril figs. 2 and 5 and paragraph 17, 25, 28-29, 37 and 39: telephone 210 may activate a default configuration when the telephone has not received a signal from a user device).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the IP telephone of Blatherwick, as modified by Ying, to load a default profile onto the IP telephone when messages from the connected PC/laptop have ceased for a predetermined period of time as taught by Kurupacheril because doing so constitutes applying a known technique (loading a default configuration on an IP telephone when the IP phone has stopped receiving a signal from a connected device) to known devices and/or methods (an IP telephone) ready for improvement to yield predictable and desirable results (enabling use of the IP telephone without a PC/laptop being connected). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449